Citation Nr: 1430848	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 9, 2009 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, witness


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied an evaluation in excess of 50 percent for the Veteran's PTSD. 

In a March 2009 rating decision, the Veteran's PTSD was assigned a 70 percent evaluation, effective January 9, 2008.  The Board has recharacterized the issue on appeal in order to better reflect the Veteran's contentions.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in August 2008 and at a Board hearing before an Acting Veterans Law Judge in March 2012.  Transcripts of those hearings are associated with the claims file.

The Acting Veterans Law Judge who held the March 2012 hearing is no longer with the Board.  The Veteran was informed of that in a February 2013 letter and apprised of his right to a new hearing before another Veterans Law Judge.  In a March 2013 correspondence, the Veteran indicated that he did not wish to have another hearing because his mental health was frail.  The Board therefore will proceed to adjudication of the Veteran's case at this time in conformity with this request.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue was previously remanded by the Board in May 2012 and April 2013 for additional development.  The issues have since returned to the Board.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board most recently remanded this claim in April 2013 for further development, specifically to obtain relevant VA treatment records and any private treatment records identified by the Veteran.  The RO associated updated treatment records with the claims file, requested the Veteran identify any private treatment and issued a supplemental statement of the case in May 2013.  

In response to the May 2013 supplemental statement of the case (SSOC), the Veteran submitted a statement describing additional symptoms (including one incident of violence) and asserting his service connected PTSD has worsened.  He did not sign a waiver of AOJ consideration of this new evidence.  Rather, he specified that he did not wish to provide a waiver for his new statement and he wanted it included as new evidence.  

The most recent VA examination of record is from April 2012.  Considering it has been over 2 years since the most recent VA examination and the claims of worsening of the conditions, the Board feels a new examination is warranted to properly assess the current level of severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Further, as the Veteran stated he did not wish to provide a waiver of consideration of his newly submitted evidence, the agency of original consideration must be given an opportunity to review these additional records and issue a supplemental SOC.  See 38 C.F.R. §§ 19.31, 20.1304.

While this matter is on remand, the RO should also undertake any additional appropriate action to obtain and associate with the claims file any information which may relate to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any updated VA treatment records beyond May 2013.

2.  After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to evaluate the current nature and severity of his PTSD disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation and provide an estimate of the Veteran's Global Assessment of Functioning (GAF) Scale score.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its effect on his employment and activities of daily living. 

To the extent possible, the examiner is asked to distinguish between symptoms associated with the Veteran's PTSD and symptoms associated with any nonservice-connected medical disorders, including his history of cerebrovascular accident, seizure disorder, and myocardial infarctions.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  The RO/AMC will then review the Veteran' claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

